             Case
              Case2:20-cv-00899-MJP
                   2:20-cv-00899-MJP Document
                                      Document35-1
                                               42 Filed
                                                   Filed10/23/20
                                                         10/02/20 Page
                                                                   Page11ofof22



                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     DANIEL BABARE, individually and on                No. 2:20-cv-00899-MJP
 9   behalf of all others similarly situated,
                                                       ORDER GRANTING MONEYGRAM
10                           Plaintiff,                PAYMENT SYSTEMS, INC.’S
                                                       MOTION FOR PROTECTIVE ORDER
11          v.

12   MONEYGRAM PAYMENT SYSTEMS,
     INC.,
13
                             Defendant.
14

15          Pending before this Court is Defendant MoneyGram Payment Systems Inc.
16   (“MoneyGram”)’s Motion for Protective Order (the “Motion”). Having considered the briefs and
17   all other materials submitted by the parties, the arguments of counsel, and all other matters, and
18   good cause appearing:
19          IT IS HEREBY ORDERED that the Motion is granted. Discovery is stayed pending a
20   decision on MoneyGram’s motion to dismiss (Dkt. 22). If MoneyGram’s motion to dismiss is not
21   granted, the parties shall submit a joint status report regarding discovery within 7 days of the
22   Court’s order on the motion to dismiss.
23

24

25

26

      ORDER                                                                     Perkins Coie LLP
      (No. 2:20-cv-00899-MJP) –1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
            Case
             Case2:20-cv-00899-MJP
                  2:20-cv-00899-MJP Document
                                     Document35-1
                                              42 Filed
                                                  Filed10/23/20
                                                        10/02/20 Page
                                                                  Page22ofof22



           IT IS SO ORDERED.
 1

 2   Dated this 23rd day of October, 2020
 3                                                   _____________________________________
                                                     HONORABLE MARSHA J. PECHMAN
 4                                                   United States District Judge
 5

 6
           Respectfully submitted this 2nd day of October, 2020.
 7

 8
                                                       By: /s/ Nicola C. Menaldo
 9                                                     Nicola C. Menaldo #44459
                                                       Anna M. Thompson #52418
10                                                     PERKINS COIE LLP
                                                       1201 Third Avenue, Suite 4900
11                                                     Seattle, WA 98101-3099
                                                       Telephone: 206.359.8000
12                                                     Facsimile: 206.359.9000
                                                       Email: NMenaldo@perkinscoie.com
13                                                             AnnaThompson@perkinscoie.com
14                                                     Attorneys for Defendant
                                                       MONEYGRAM PAYMENT SYSTEMS,
15                                                     INC.
16

17

18

19

20

21

22

23

24

25

26

      ORDER                                                              Perkins Coie LLP
     (No. 2:20-cv-00899-MJP) –2                                    1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
